Truly, J.,
delivered the opinion of the court.
This case grew out of the same state of facts as did the case of Railroad v. White, 82 Miss., 120; s.c., 33 South., 970. As *183shown by the records, the evidence was substantially the same on each trial. The White case was reversed because of the refusal of the court 'below to grant the railroad company an instruction setting up a state of facts which rendered the infliction of punitive damages improper, and which was the converse of an instruction given for plaintiff. But in that case the court held that if the testimony for the plaintiff was true, and there was no reasonable explanation of the action of the engineer in not stoping the train, then it was proper to submit the question of the infliction of punitive damages to the consideration of the jury. The action of the court in refusing the instruction referred to was the sole error for which the White case was reversed, all other contentions being expressly decided against the railroad company. In the instant case, tried after the reversal of the White case, the learned circuit judge, in his action on the instructions presented, was properly guided by the views of this court as expressed in the opinion rendered in the White case, and the instructions given herein correctly reflect those views.
The modification of the first instruction for appellant by inserting the words “capriciousness or recklessness” was proper, and appellant could not possibly have been prejudiced thereby.
The other instructions asked by appellant were not correct, when considered in the light of the testimony, and we approve the action of the court in refusing them. 'Granting that the engineer did not see the signal, it does not follow that the fireman, who testified that he -was also keeping a lookout, did not; and if either of them saw, or by the exercise of ordinary care could have seen, the signal, it was the duty of the engineer to have stopped the train. The instruction refused by the court did not so state.
In a proper case, when punitive damages are allowable under the law, the fixing of the amount of such damages is peculiarly within the province of the jury, and this court interferes with *184such findings only when'certain well established and understood principles of justice demand. In our opnion, this is not such a case.

Affirmed.